Per Curiam.

Having reviewed the record, we concur in the board’s findings and its recommendation. Respondent engaged in a course of dishonesty toward her clients, the Appelhans family, beginning with neglect and a lie, and continuing with lengthy inaction and elaborate deception to cover the lie, that we find particularly distasteful and damaging to the legal profession. See, e.g., Disciplinary Counsel v. Fowerbaugh (1995), 74 Ohio St.3d 187, 658 N.E.2d 237; Toledo Bar Assn. v. Dzienny (1995), 72 Ohio St.3d 173, 648 N.E.2d 499.
Therefore, we find it necessary to suspend respondent from the practice of law. “Dishonesty toward a client, whose interests are the attorney’s duty to protect, is reprehensible.” Lake Cty. Bar Assn. v. Speros (1995), 73 Ohio St.3d 101, 104, 652 N.E.2d 681, 683. In view of respondent’s mitigating evidence, we concur in the board’s recommendation of a limited suspension. Accordingly, we hereby suspend respondent from the practice of law in Ohio for two years, with one year of that suspension stayed on the condition that respondent continue treatment during this two-year period for her depression and provide proof of that treatment or a medical statement that treatment is no longer necessary. Costs taxed to respondent.

Judgment accordingly.

*369Moyer, C.J., Douglas, F.E. Sweeney, Pfeifer and Stratton, JJ., concur.
Cook, J., dissents.
Resnick, J., not participating.